Name: Commission Regulation (EEC) No 2001/90 of 12 July 1990 revoking Regulation (EEC) No 1118/90 concerning the stopping of fishing for common sole by vessels flying the flag of Belgium
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 7. 90 Official Journal of the European Communities No L 180/11 COMMISSION REGULATION (EEC) No 2001/90 of 12 July 1990 revoking Regulation (EEC) No 1118/90 concerning the stopping of fishing for common sole by vessels flying the flag of Belgium THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as last amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Commission Regulation (EEC) No 1118/90 (3) stopped fishing for common sole in the waters of ICES division VII a by vessels flying the flag of Belgium or registered in Belgium ; Whereas Council Regulation (EEC) No 1 874/90 (4) increased the quota for common sole allocated to Belgium in the waters of ICES division VII a as provided by Council Regulation (EEC) No 4047/89 (*) ; whereas fishing for common sole in the waters of ICES division VII a by vessels flying the flag of Belgium or registered in Belgium should therefore be permitted ; whereas, consequently, it is necessary to revoke Commission Regulation (EEC) No 1118/90, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1118/90 is hereby revoked. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 1990. For the Commission Manuel MARiN Vice-President (') OJ No L 207, 29. 7. 1987, p, 1 . 0 OJ No L 306, 11 . 11 . 1988, p. 2 . (3) OJ No L 112, 3 . 5. 1990, p. 8 . 0 OJ No L 171 , 4. 7. 1990, p. 1 . O OJ No L 389, 30. 12. 1989, p. 1 .